


Exhibit 10.32         
 
 
                          CONSENT-CREDIT FACILITY
 


 
CONSENT MEMORANDUM
 
TO:
Schawk, Inc. Lender Group
FROM:
Schawk, Inc.
RE:
Consent re: Withdrawal from GCC/IBT National Pension Plan
DATE:
February 27, 2013



Reference is hereby made to that certain Second Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of January 27, 2012, by and among
Schawk, Inc. (the “Company”), the Subsidiary Borrowers (as defined therein) from
time to time parties thereto, the Alternate Currency Borrowers (as defined
therein, collectively, with the Company and the Subsidiary Borrowers, the
“Borrowers”) from time to time parties thereto, the lenders parties thereto
(collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as agent (the
“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
 
The Company has requested that the Agent and the Lenders (x) consent to the
Company or its Subsidiaries making a partial or complete withdrawal from the
GCC/IBT National Pension Plan, which is a Multiemployer Plan, and in connection
with such withdrawal, the Company or its Subsidiaries incurring withdrawal
liability with a present value which has been estimated to be approximately
$31.7 million resulting from such withdrawal and (y) waive any Event of Default
under Sections 6.9, 7.3(L)(a)(iv) and 8.1(K) of the Credit Agreement and/or any
other provisions of the Credit Agreement that might not be complied with as a
result of such withdrawal and the incurrence of such withdrawal
liability.  Agent and Lenders acknowledge that any such withdrawal liability
incurred by the Company or its Subsidiaries shall not constitute
Indebtedness.  Further, the Company has requested that the Agent and the Lenders
agree that (i) any non-cash charge to Net Income taken by the Company or its
Subsidiaries in connection with such withdrawal (“Withdrawal Charge”) shall be
deemed an extraordinary non-cash charge, (ii) for the purposes of clause (ii) of
Section 7.4 (Minimum Fixed Charge Coverage Ratio), the Company’s net income tax
provision for the period in which such Withdrawal Charge is taken shall be
adjusted by the amount of any financial statement income tax benefit realized as
a result of such Withdrawal Charge, (iii) any non-cash interest expense accrued
by the Company and its Subsidiaries as a result of such withdrawal liability
shall be excluded from Interest Expense, (iv) any amount paid in any period in
cash in respect of such liability shall reduce EBITDA for such period by such
amount and (v) for purposes of clause (ii) of Section 7.4 (Minimum Fixed Charge
Coverage Ratio), the Company’s net income tax provision for the period in which
any such cash payment of the type described in clause (iv) above is made shall
be adjusted by the amount of any federal, state or local tax benefit realized by
the Company or its Subsidiaries as a result of such cash payment.
 
Please indicate your consent to, and agreement with,  the foregoing by executing
two (2) counterparts of your attached signature page to this Consent Memorandum
and, upon execution, return one copy by fax or e-mail to the attention of
Patrick Sullivan at Sidley Austin LLP, counsel to the Agent (fax number:
312/853-7036; e-mail: pmsullivan@sidley.com) no later than February 27, 2013 and
return two (2) originals to Patrick Sullivan at Sidley Austin LLP, One South
Dearborn Street, Chicago, Illinois 60603.  Please make any necessary corrections
or adjustments to your signature block prior to execution and delivery. Upon
receipt by the Agent (A) of (i) executed signature pages via facsimile or e-mail
from the Borrowers, the Agent and the Required Lenders pursuant to Section 9.3
of the Credit Agreement and (ii) evidence reasonably satisfactory to the Agent
that the Note Documents have been modified in a manner consistent with this
Consent Memorandum and (B) for the account of each Lender that provides its
consent hereto by such time as is requested by the Agent, a consent fee in the
amount of $10,000 for each such Lender, this Consent Memorandum will be
effective.
 
Except as otherwise expressly provided herein, this Consent Memorandum shall not
be deemed or otherwise be construed as a waiver, amendment, or other
modification with respect to any term, condition, or any other provision of the
Credit Agreement, any other Loan Document or otherwise.
 
This Consent Memorandum may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart to this Consent Memorandum by electronic mail or facsimile
transmission shall be effective as an original and shall constitute a
representation that an original will be delivered.  This Consent Memorandum
shall be governed by, and shall be construed and enforced in accordance with,
the laws of the State of Illinois.
 
JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Agent
 
By: /s/Robert Whitecotton                                           
Name: Robert Whitecotton
Title:   Vice President
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/Michael Saurer                                                      
Name: Michael Saurer
Title:   Officer






 
1

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.
as a lender
 
By: /s/Jonathan M.
Phillips                                                      
Name: Jonathan M. Phillips
Title:  Senior Vice President
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

 
By: /s/Michael
Bleecher                                                                
Name:  Michael Bleecher
Title:    Vice President
 
NORTH SHORE COMMUNITY BANK & TRUST COMPANY,
as a Lender
 
By: /s/Eric M. Edelheit
Name: Eric M Edelheit
Title:   Senior Vice President

 









Acknowledged and Agreed:


SCHAWK, INC.
 
By: /s/Timothy J.
Cunningham                                                                
Name: Timothy J. Cunningham
Title:   Executive Vice President & CFO


SCHAWK USA INC.
 
By: /s/Timothy J.
Cunningham                                                                
Name: Timothy J. Cunningham
Title:   Vice President & CFO


SCHAWK UK LIMITED (Co. No. 03462552)
 
By: /s/Timothy J.
Cunningham                                                                
Name:  Timothy J. Cunningham
Title:    Vice President & CFO


SCHAWK LUXEMBOURG, S.À.R.L.
 
By: /s/Timothy J.
Cunningham                                                                
Name:   Timothy J. Cunningham
Title:     Vice President & CFO


SCHAWK CANADA INC.
 
By: /s/Timothy J.
Cunningham                                                                
Name:   Timothy J. Cunningham
Title:     Vice President & CFO

 
2

--------------------------------------------------------------------------------

 
